Citation Nr: 1403045	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tinnitus and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to December 1968 and from November 1969 to November 1972.  He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Roanoke, Virginia, Regional Office which determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus; and denied both claims on the merits.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

As to the issue of whether new and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss and tinnitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the claims without regard to the Regional Office's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a January 2005 rating action, service connection for tinnitus was denied.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2005.  The Veteran did not file a timely Notice of Disagreement (NOD) following the January 2005 rating decision.  

2.  Additional documentation received since the January 2005 rating decision denying service connection for tinnitus is new and material, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran was exposed to excessive noise, including artillery fire, in service.

4.  The Veteran has a current disability of tinnitus.

5.  Tinnitus originated during active service.

6.  In a January 2005 rating action, service connection for bilateral sensorineural hearing loss was denied.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 2005.  The Veteran did not file a timely NOD following the January 2005 rating decision.

7.  Additional documentation received since the January 2005 rating decision denying service connection for bilateral sensorineural hearing loss is new and material, and raises a reasonable possibility of substantiating the Veteran's claim.

8.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

9.  Bilateral sensorineural hearing loss originated during active service.  


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection for tinnitus became final; new and material evidence sufficient to reopen a claim of service connection for tinnitus has been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

3.  The January 2005 rating decision denying service connection for bilateral sensorineural hearing loss became final; new and material evidence sufficient to reopen a claim of service connection for bilateral sensorineural hearing loss has been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, bilateral sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

In this decision, the Board reopens and grants the issues of service connection for tinnitus and service connection for bilateral sensorineural hearing loss, therefore, no further discussion of VA's duties to notify and to assist is necessary.
 
New and Material Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. § 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011).  

In January 2005, VA denied service connection for both tinnitus and bilateral sensorineural hearing loss.  The Veteran was notified of the rating decision and his appellate rights in January 2005.  The Veteran did not file a timely NOD following the January 2005 rating decision.  No additional new and material evidence was received within one year of the notice of the adverse decision.  The January 2005 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

Reopening Service Connection for Tinnitus 

In January 2005, VA denied the Veteran's claim of service connection for tinnitus, concluding that no nexus was established between the Veteran's service and his current disorder.  The evidence considered by VA in reaching its January 2005 decision included the Veteran's lay statements, service treatment records, VA medical records, and the report of a November 2004 VA audiological examination for compensation purposes.

For evidence to be new and material in this case, it would have some tendency to show that the Veteran's currently diagnosed tinnitus is related to service.  Evidence received subsequent to the January 2005 rating decision includes lay statements from the Veteran that he was stationed in the Republic of Vietnam at the 108th Artillery Battery Headquarters, that he was repeatedly exposed to howitzer fire noise without ear protection, and that his ears have continued ringing since service.  This evidence addresses the grounds of the prior denial and raises a reasonable possibility of substantiating the claim.  For this reason, the Board finds that new and material evidence has been received to reopen service connection for tinnitus.  
38 C.F.R. § 3.156(a).  The Board will consider service connection for tinnitus on the merits below.  

Reopening Service Connection for Bilateral Sensorineural Hearing Loss

In January 2005, VA also denied the Veteran's claim of service connection for bilateral sensorineural hearing loss on the grounds that the disability neither occurred in nor was caused by service.  The evidence considered included that reviewed for the Veteran's claim of service connection for tinnitus.

For evidence to be new and material in this case, it would have some tendency to show that the Veteran's currently diagnosed bilateral sensorineural hearing loss occurred in service.  Evidence received subsequent to the January 2005 rating decision includes:  additional lay statements, an informal hearing presentation, VA and private medical records, and the report of a January 2012 VA audiological examination.  The January 2012 VA audiological examination report conveys that while stationed in the Republic of Vietnam the Veteran was exposed to loud incoming artillery fire.  On one such occasion a mortar round landed near the Veteran while he was swimming.  In his June 2011 statement in support of claim, the Veteran advanced that his hearing was damaged by constant mortar and howitzer fire at the 108th Artillery Battery Headquarters.  This testimony was not previously before the Board.  The evidence addresses the grounds of the prior denial and raises a reasonable possibility of substantiating the claim.  For this reason, the Board finds that new and material evidence has been received to reopen service connection for bilateral sensorineural hearing loss.  38 C.F.R. § 3.156(a).  The Board will consider service connection for bilateral sensorineural hearing loss on the merits below.  

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  
(1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he was exposed to excessive noise, including artillery fire, in the Republic of Vietnam, and he initially experienced ringing of the ears during active service.  In a May 2004 statement in support of his claim, the Veteran asserted that he first experienced ringing in the ears in basic training.  In his May 2011 NOD, the Veteran conveyed that he was in the 108th Artillery Support Group in the Republic of Vietnam and that his "ears never stop ringing."  The report of a January 2012 VA audiological examination for compensation purposes reflects that the Veteran first noted tinnitus after leaving basic training, and that he also noticed the ringing while stationed in the Republic of Vietnam.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran was exposed to excessive noise, including artillery fire, in service.  His service personnel records reflect that he was stationed as a cook at the 108th Field Artillery Group Headquarters.  In a June 2011 statement in support of his claim, the Veteran noted that the 108th Artillery battery was "armed with 105 mm howitzers and fired untold quantities of fire missions in combat where no hearing protection was furnished nor was it even available."  The January 2012 VA audiological examination report conveys that the Veteran was exposed to incoming artillery fire while stationed in the Republic of Vietnam, and that on one occasion a mortar round landed near the Veteran while he was swimming.  The Veteran's testimony concerning his in-service noise exposure is competent and credible.  

The Veteran has a current disability of tinnitus.  He was diagnosed with tinnitus by the VA examiner at the November 2004 VA audiological examination for compensation purposes, and by the VA examiner at a subsequent January 2012 audiological examination for compensation purposes.

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's tinnitus is related to his period of active service.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis of tinnitus.  In a February 2004 VA treatment record, the Veteran denied suffering from any hearing problems.  The November 2004 and January 2012 VA audiological examination reports convey that both VA examiners opined that the Veteran's tinnitus was not related to his active service. 

The Veteran has asserted, in his May 2011 NOD and elsewhere, that his tinnitus originated during active service and has continued to the present.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran's statements are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran contends that he currently suffers from bilateral sensorineural hearing loss due to excessive noise exposure during active service.  For the reasons considered in the tinnitus discussion above, the Veteran's in-service noise exposure for purposes of this decision is established.

After a review of the evidence, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. 
§ 3.385.  At a January 2012 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
50
LEFT
15
15
10
35
55

The speech recognition scores with the Maryland CNC Test were 92 percent for the right ear and 94 percent for the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss. 

The above evidence sufficiently establishes a "disability" of bilateral hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment"), as the auditory threshold at the 4000 Hz frequency for both ears is 40 decibels or greater.  Further, the auditory threshold at the 3000 Hz frequency in the right ear is 40 decibels, and the speech recognition score using the Maryland CNC Test is less than 94 percent in the right ear.  The question of whether there is a current bilateral hearing loss disability for VA purposes is established; therefore, the Board will next consider whether the current hearing loss disability was incurred in service.

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral sensorineural hearing loss was incurred in service.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis of bilateral sensorineural hearing loss.  In VA treatment records dated February 2004 and November 2009, the Veteran denied suffering from hearing loss.  Further, both VA examiners, in the November 2004 and January 2012 VA audiological examination reports, opined that the Veteran's bilateral sensorineural hearing loss was not related to his active service. 
  
There is no medical nexus opinion which states that the Veteran's bilateral sensorineural hearing loss is related to active service.  As such, the Board must look to the remaining evidence of record, with consideration of the November 2004 and January 2012 VA audiological opinions, to determine whether service connection is warranted.  The Board finds that there is credible evidence of bilateral sensorineural hearing in service.

The Veteran's service treatment records are particularly probative.  In May 1966 the Veteran complained of an ear ache.  He was diagnosed with bilateral otitis media.  While this diagnosis was mentioned in the January 2012 VA audiological examination report, there was no discussion as to what, if any, effect the bilateral otitis media had on the Veteran's bilateral sensorineural hearing loss.  The Veteran also received a number of in-service audiological examinations which, taken together, demonstrate that the Veteran likely suffered from hearing issues during service.  The Veteran has conveyed suffering from hearing difficulties, to include ringing in the ears, since service.  

The diagnosis of bilateral sensorineural hearing loss, coupled with the evidence pertinent to service, specifically, the Veteran's competent and credible statements indicating in-service hearing difficulties, and the relevant service treatment records, establishes that the hearing disability was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the issue has been granted, there is no need to address the theory of presumptive service connection for bilateral sensorineural hearing loss.

 
ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted and the claim is reopened.

New and material evidence having been received, the appeal to reopen service connection for bilateral sensorineural hearing loss is granted and the claim is reopened.

Service connection for tinnitus is granted.  

Service connection for bilateral sensorineural hearing loss is granted.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


